- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2011 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL LINHAS AÉREAS INTELIGENTES S.A. CNPJ n.º 06.164.253/0001-87 N.I.R.E. 35.300.314.441 PROPOSAL FOR 2 In accordance with the provisions set forth in article 196 of Law 6404/76, as amended, the Executive Committee of Gol Linhas Aéreas Inteligentes S.A. (Company) hereby presents the Investment Plan for 2011, in the amount of R$ 152,615 thousand, as follows: New Aircraft and Prepayments 105,312 Engines Information Technology Total Aircraft and Prepayments: Acquisition of aircraft from Boeing and prepayments for acquisition of new aircraft. Engines: Engines for aircraft. Information Technology: Software : Software licenses (Microsoft, ERP), implementation and development of database systems, information safety and tax systems integration; Software Development and Implementation: Consulting and customization in implementing systems adopted by the Company and costs related to the services provided by employees allocated to several software development projects; Peripheral Computers: Acquisition of microcomputers, notebooks, printers and other information technology peripheral equipment. The source of the funds to support such investments shall be: Own funds generated from the Companys operating activities during the fiscal year; Funds raised with shareholders and third parties; and Funds raised from sale and leaseback transactions with the respective vendor (sale and leaseback). The foregoing is the Proposal we have to submit at this time. São Paulo, March 25, 2011. THE MANAGEMENT [This document is a free translation of the Portuguese original version] SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 25, 2011 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Leonardo Porciúncula Gomes Pereira Name:Leonardo Porciúncula Gomes Pereira Title:Executive Vice-President and Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
